         Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 1 of 10


RICHARD D. ESPER
Attorney for Petitioner
801 North El Paso Street, Ste. 225
El Paso, TX 79902
(915) 544-3132
SBN: 06667500

                   IN THE UNITED STATES DISTICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

IRVING ALVIN DAVIS                     §
    Petitioner,                        §
                                       §
v.                                     §      No. EP:14-CV-121-KC
                                       §
WILLIAM STEPHENS,                      §
Director, Texas Dept. of Criminal      §
Justice, Correctional Institutions     §
Division                               §
      Respondent.                      §


                SECOND ADVISORY NOTICE TO THE COURT

TO THE HONORABLE KATHLEEN CARDONE, UNITED                                  STATES
DISTRICT JUDGE FOR THE WESTERN DISTRICT OF TEXAS:

       COMES NOW, the Petitioner, IRVING ALVIN DAVIS, who by and
through his undersigned lawyers files the following Second Advisory Notice to the
Court in the above entitled and numbered cause.
       (1) Petitioner incorporates herein the matters recited in his Advisory Notice
filed with the Court on February 20, 2020.
       (2) That on or about February 27, 2020, Petitioner filed a Response to the
State Attorney General’s Motion to Dismiss Petitioner’s previously filed Writ of
Habeas Corpus.
       (3) That on April 1st. 2020, the Texas Court of Criminal Appeals issued a
Per Curium Order dismissing Petitioner’s Writ of Habeas Corpus (see attachment).
       Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 2 of 10



      (4) That on May 6, 2020, Petitioner filed a Motion for Reconsideration with
the Texas Court of Criminal Appeals (see attachment).       Order has not been
received on Petitioner’s Motion.




                                                 Respectfully submitted,


                                                 _/s/Richard D. Esper________
                                                 RICHARD D. ESPER
                                                 Attorney for Petitioner


                                                 ____/s/___________________
                                                 JOE SPENCER
                                                 Attorney for Petitioner
                                                 1009 Montana
                                                 El Paso, TX 79902
                                                 (915)532-5562
                                                 SBN: 18921801


                                                 _____/s/_________________
                                                 MATTHEW STIEGLER
                                                 Attorney for Petitioner
                                                 7145 Germantown Ave., Ste. 2
                                                 Philadelphia, PA 19119
                                                 (215) 242-1450
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 3 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 4 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 5 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 6 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 7 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 8 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 9 of 10
Case 3:14-cv-00121-KC Document 143 Filed 05/12/20 Page 10 of 10
